 LOCAL319,WOOD, WIRE & METAL LATHERS393Local No. 319,Wood,Wire and Metal Lathers Interna-tionalUnion,AFL-CIO1andMichigan StateBuildingandConstructionTradesCouncil,AFL-CIOandMichigan State Council of Lathers,AFL-CIO2andLocal No. 324,International Unionof Operating Engineers,AFL-CIOandIronwork-ers Local Union No. 340,International Associationof Bridge,Structural and Ornamental Iron Work-ers, AFL-CIO3andLocal No. 5, Bricklayers, Ma-sons and Plasterers' International Union of Ameri-ca, AFL-CIO4andLocal No. 865,Laborers'Inter-national Union of North America,AFL-CIO 5andLocal No.100, United Brotherhood of Carpentersand Joiners of America,AFL-CIO6andHerbRitsema Co., Inc.Cases 7-CC-771 and 7-CC-774through 780March 6,1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn November 28, 1973, Administrative Law JudgePaul L. Harper issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tionsand a supporting brief, and RespondentsIronworkers, Bricklayers, Laborers, and Carpentersfileda brief in support of the Decision of theAdministrative Law Judge as it relates to them.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.7ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recoirmend-ed Order of the Administrative Law Judge,as hereincorrected,and hereby orders that RespondentMichigan State Building and Construction TradesCouncil,AFL-CIO,and RespondentLocal No. 319,Wood,Wire and Metal Lathers International Union,AFL-CIO,Muskegon,Michigan,theirofficers,agents, and representatives,shall take the action saidforth in the said recommended Order.5Hereinaftercalled Laborers6Hereinafter called Carpenters7We hereby correct the following inadvertent error in the Administra-tiveLaw Judge's Decision Par 1(a) of the recommended Order shouldread(a) Inducing or encouraging any individual employed by PHI, orany other person, to refuse to work orrender servicesin the course ofhis employment, or threatening, coercing,or restrainingPHI, or anyother person, by picketing or othermeans, wherein either case anobject thereof is to force or require PHI, or any other person, to ceasedoing business with RitsemaDECISIONSTATEMENT OF THE CASEPAUL L. HARPER, Administrative Law Judge: Uponcharges filed by Herb Ritsema Co., Inc. (Ritsema), theGeneral Counsel issued a complaint on September 5, 1973,alleging violations of Section 8(b)(4)(i) and (ii)(B) of theAct.Respondents filed answers in each respective caseadmitting some of the allegations of the complaint butdenying the commission of any unfair labor practices. Ahearing was held before me in Muskegon, Michigan, onOctober 4 and 5, 1973.At the trial, full opportunity was afforded all parties tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally on the record, and to submitbriefs.Upon the entire record in the case, including myobservation of the demeanor of witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1.BUSINESS OF THE EMPLOYERRitsema, aMichigan co-poration, has been, at allmaterial times, engaged in the business of a constructionsubcontractor performing lathering, plastering, acoustical,drywall work, and the installation of moveable partitionsand related services. It was performing such work duringall times material herein at the Muskegon CorrectionalFacility (MCF) located at Muskegon, Michigan, which isthe only facility involved in this proceeding.During 1972, Ritsema received gross revenue in excess of$1million; purchased steel and related products valued inexcess of $250,000 of which more than $100,000 worth ofsuch products were delivered to its place of business andjobsites in Michigan directly from points outside the Stateof Michigan.Respondents admit and I find that Ritsema is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.RESPONDENT LABOR ORGANIZATIONS1Hereinafter called LathersLocal No. 319.2Hereinafter called Lathers Council3Hereinafter called Ironworkers4Hereinafter called Bricklayers.Respondent labor organizations, and each of them, arelabor organizations within the meaning of Section 2(5) ofthe Act.209 NLRB No. 67 394DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESSettingAt all times material P.H.I. Construction Co. (PHI) wasthe primary general contractor on the Muskegon Correc-tionalFacility (MCF) construction site inMuskegon,Michigan. Charging Party Herb Ritsema Co., Inc. (Ritse-ma), was a nonunion lathing subcontractor of PHI.PHI had subcontracts with about a dozen othersubcontractors besides Ritsema. All subcontractors, otherthan Ritsema, employed construction tradesmen belongingto the various craft unions including the Carpenters,Laborers, Bricklayers, etc., at the MCF site.Pertinent FactsOn or about August 6 or 7, 1973, Ed Wright, businessrepresentative of the Michigan State Council of Lathers(LathersCouncil), and George Schofield, Sr., businessagent of Local No. 319, Wood, Wire and Metal LathersInternational Union, AFL-CIO, (Lathers Local No. 319),visited theMCF jobsite. There they had a conversationwith PHI's field superintendent Leiby concerning thepresence on the job of nonunion subcontractor Ritsema.Wright's own testimony reveals he talked to Leiby aboutRitsema being on the job "and having nonlocal laboremployed." He made it clear that "nonlocal labor" referredto non-Local 319 labor. Wright then, or later on, askedpermission to talk by telephone with PHI's president,Richard Brooks.Wright's testimony concerning this telephone conversa-tion revealed he asked Brooks ". . . what he intended todo about the violation of the contract." (Obviouslyreferring to Ritsema's presence at the MCF job.) BrookstestifiedthatWright told him during this telephoneconversation". . . that we (PHI) had the RitsemaCompany on thejob, nonunion contractor, and I'd have toget rid of them." I credit Brooks' version of thisconversation over that ofWright in the light of eventswhich immediately followed.On the following morning, August 7, a picket wasmomentarily established by Lathers Local No. 319 at theSheridan Street entrance of the MCF jobsite. Wrightadmitted that he had authorized Local 319 Business AgentSchofield to establish such a picket. However, when PHIfieldsuperintendent,Leiby,arrived early that samemorning and advised Schofield that Ritsema employeeswere not working that day, the picket was immediatelyremoved.Later in the day Leiby was approached by a ioup ofrepresentatives of the various craft unions. According toLeiby's testimony, Representative Carron of the Bricklay-erswas spokesman; Carron asked him if anything wasgoing to be done about Ritsema; and the trade unions hadbeen instrumental in getting theMCF job placed inMuskegon and they did not want any nonunion contrac-tors on the job. Significantly, Leiby testified that the unionrepresentatives expressed their view that they did not wantany delay on the job or a strike.1These findings are based on the credited composite testimony ofRitsema, Brooks, Leiby, and WrightWherever Wright's testimony vanesRitsema's employees were not at the MCF site fromaboutAugust 7 through 10. They returned to workMonday, August 13. Admittedly, Lather Local No. 319reestablished its picket line at the Sheridan Street entrancefrom August 13 to about August 22. On or about August22,Lathers Local No. 319 removed its picket which wasimmediately replaced by a Laborers' Local No. 865 picketwith a sign revealing a dispute between PHI and theLaborers. (The record is not clear as to the exact wordingon this second picket sign.) This second picket wasremoved on or about August 28. It is not clear from thetestimony exactly when the employees (only two wereinvolved) of Ritsema stopped working at MCF. Accordingto Leiby it was on or before August 15. Ritsema placed theevent at a later date. In any event it is clear that PHIengaged a union contractor to finish the lathing job soonafter Ritsema left thelobsite.On August 15, Superintendent Leiby placed a reservedgate notice at the MCF Sheridan Street entrance. Thenotice read to the effect that such entrance was for the soleuse of PHI employees and certain named subcontractorsthen employed on the jobsite. The notice specifically didnot name the nonunion lathing subcontractor, HerbRitsema Co. On the same morning, about 15 minutes later,Leiby posted a notice at the DeBaker Street entrancereserving such entrance for the exclusive use of Ritsemaemployees. According to Leiby's undisputed testimony,picketing began at the DeBaker entrance on August 15,although he testified he did not see Local 319's picket signafter that date.Admittedly,picketingby Local 319continued at the Sheridan Street entrance from August 13until about August 22. There is no evidence that the twoemployees of Ritsema used any gate other than theDeBaker Street entrance.I find no merit in Respondent's argument that access tothe DeBaker gate was unavailable to the unions because ofthe necessity to trespass on private property to get to it.Permission to cross such property had already beenobtained by PHI for its employees and the employees ofsubcontractors some time ago and in any event there is iioshowing in this record that the unions involved sought suchpermission and were refused. Moreover there is evidencethat pickets of Local 319 actually appeared at the DeBakergate on August 15.1Concluding FindingsThe General Counsel contends the following:(1)On or about August 6 or 7, during a telephoneconversation,LathersCouncilRepresentativeWrightthreatened PHI President Brooks with a strike and/orpicketing at theMCF construction site unless PHIremoved nonunion lathing subcontractor Ritsema from thejob.(2) Such picketing was authorized by the Lathers Counciland established by Lathers Local No. 319 between August13 and 22.(3)Allof the named Respondents, excepting thefrom that of the othersconcerning the eventsdescribed above I credit thecorroborative testimonyof Ritsema,Brooks, andLeiby over that of Wright LOCAL319,WOOD,WIRE & METAL LATHERS395Michigan State Building and Construction Trades Council,AFL-CIO,2 violated Section 8(b)(4)(i) and (ii)(B) of theAct by engaging in a "common undertaking" to induceemployees of secondary employers to strike at the MCFsiteand by threatening PHI with such a strike unlessRitsema was removed from the job.As to (1) above, PHI President Brooks credibly testifiedconcerning this telephone conversation as follows:A.As I say, briefly, Mr. Wright stated that we hadthe Ritsema Company on the job, nonunion contractor,and I'd have to get rid of them.Regarding the threat to strike or picket Wright testifiedas follows:Q.Did you tell him that there would be a picketsignestablished or picket line established?A.This is very possible that I did tell him that therewould be an advertising sign put up there.With respect to authorizing Local 319 to establish such apicket line,Wright testified as follows:Q.Did you authorize Mr. Schofield to put up thesign?A.Mr. Schofield was, I believe, I told George hecould put up an advertising sign.Wright further testified that the picket sign "neveroccurred"because Ritsema had already been removedfrom the job, thereafter he was out of town and onreturning testified". . .itwas a great surprise to me thatthis problem had arisen again."It is clear from creditedtestimony in the record however that the picket sign andpicket line was established by Lathers Local No. 319 at theSheridan entrance of the MCF site between about August13 and 22.Ifind this evidence supports the allegations of thecomplaint with respect to Lathers Local No. 319, Case7-CC-771,and Lathers Council,Case 7-CC-775, thatLathers Council RepresentativeWright threatened PHIwith picketing and/or work stoppage at its MCF jobsite;thatWright authorized the picket line established byLathers Local No. 319; and that the object of such threatsand subsequent picketing was to force PHI to cease doingbusiness with Ritsema.Accordingly,I conclude and findthat by engaging in the above-described conduct bothRespondents have violated Section 8(b)(4)(i)and (ii)(B) ofthe Act.With respect to subparagraph(2)above i find theevidence contained in this record insufficient to supportthe allegations of the complaint with respect to Respon-dents in Cases 7-CC-776through 780.In support of his contention that the Respondent Unionsnamed in the paragraph above "banded together and actedin concert to throw Ritsema off the job"counsel forGeneral Counsel relies almost exclusively on the testimonyof Leiby concerning the group meeting on or about August6 or 7 of representatives of the various Respondents; the2 In his brief General Counsel moved to dismiss the complaint allegationwith respect to the Michigan State Building and Construction Tradestestimony of Brooks concerning his telephone conversationwithWright; and the presence of certain representatives ator near the picket line at the Sheridan Street entrancebetween August 13 and 22.With reference to the group meeting on or about August6 Leiby's testimony establishes that Bricklayer representa-tiveCarron, as spokesman for the group, stated to him. . that they didn't want any nonunion trades on thejob," and further that Carron and/or others present said"they didn't want a delay either-a strike." From thistestimony the General Counsel urges an inference bedrawn that Respondents thereby threatened to strike PHIunlessRitsema was removed from the job. It is true thatthe following day Lathers Local 319 established a picketline which of course was honored by the other craft unions.Such events lend logic to General Counsel's argument.However the burden of proof is on the General Counsel tosupport the allegations of the complaint by a preponder-ance of credible evidence. Even crediting the testimony ofLeiby fully, which I do, it is my opinion, and I find, thatsuch evidence is insufficient to establish that the Respon-dents, severally or in concert, thereby threatened to strikePHI unless Ritsema was removed from thejob. It appearsjust as logical to interpret this testimony as an expressionof reassurance that a strike, and a resultant delay of thework in progress, was not a desirable solution to theproblem. Such an interpretation would not be affected bythe fact that all the craft unions honored Local 319's picketline such being the realities of union loyalties. Nor do Ifind the mere presence of some of the same representativesin the vicinity of Local 319's picket line between August 13and 22 as evidence of preconceived unlawful objectivessuch as urged by the General Counsel. I therefore shallrecommend the allegations of the complaint relating to theconduct of these Respondents be dismissed.The General Counsel also urges that the picketing by theLaborers from August 22 to 28 was part and parcel of thesame concerted action of all other Respondents with thesame unlawful objective. I find no merit to this argument.Uncontradicted evidence in the record reveals that adispute over payments to the Laborers' welfare or pensionfund existed between PHI and the Laborers. The evidencefurther shows that when the payments were made and thedispute settled the pickets were immediately removed.CONCLUSIONS OF LAW1.Respondents Lathers Council and LathersLocal No.319 are each labor organizations within the meaning ofSection 2(5) of the Act.2.PHI and Ritsema a-e each employers, as defined inSection 2(2) of the Act,engaged in commerce within themeaning of Section 2(6) and (7) of the Act.3.By the conduct set forth above,Respondents, andeach of them,have induced and encouraged employees ofneutral employers to engage in a strike or a refusal in thecourse of their employment to perform services, and bysuch conduct above-described have coerced and restrainedsaid persons,each with the object of forcing or requiringCouncil,AFL-CIO, in Case 7-CC-774The motion is hereby granted 396DECISIONSOF NATIONALLABOR RELATIONS BOARDPHI to cease doing business with Ritsema,therebyengaging in unfair labor practices within the meaning ofSection 8(b)(4)(i)and (ii)(B) of the Act.4.Respondentsnamed in Cases 7-CC-774 and7-CC-776 through780 have not engaged in any violationof the Act nor have Respondents Lathers Local No. 319,Case 7-CC-771,and Lathers Council,Case 7-CC-775engaged in any unlawful conduct not specifically foundherein.5.The activities of Respondents,set forth above, havea close, intimate,and substantial relation to trade, traffic,and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce andthe free flow of commerce.6.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and(7) of theAct.THE REMEDY20 days from the date of the receipt of this Decision, whatsteps Respondent has taken to comply herewith.3 In the event no exceptions are filed as provided by Sec 102.46 of thePules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall,as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposesa In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National LaborRelations Board "APPENDIXNOTICE To EMPLOYEESAND MEMBERSPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentHaving found that Respondent Lathers Council andRespondent Lathers Local No. 319, and each of them, hasviolatedSection 8(b)(4)(i), (u)(B) of the Act, I willrecommend that they cease and desist therefrom and takecertainaffirmativeactiondesigned to effectuate thepolicies of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,I hereby issue the following recommended:ORDERSIt is recommended that Respondent Lathers Council andRespondent Lathers Local No. 319, their officers, agents,and representatives, shall:1.Cease and desist from:(a) Inducing or encouraging any individual employed byPHI, or any other person, to refuse to work or renderservices in the course of his employment, or threatening,coercing,or restraining PHI, or any other person, bypicketing or other means, where, in either case an objectthereof is to force or require PHI to cease doing businesswith Ritsema or any other person.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Post in conspicuous places at the business offices andmeeting halls of each of the Respondents, including allplaces where notices to members are customarily posted,copies of the attached notice marked "Appendix."4 Copiesof said notice, on forms provided by the Regional Directorfor Region 7, after being signed by representatives of eachofRespondents, shall be posted by each Respondentimmediately after receipt thereof, and bf, maintained for 60consecutive days thereafter, in conspicuous places. Rea-sonable steps shall be taken by each Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(b) Sign and mail sufficient copies of said notice to saidRegionalDirector for posting by PHI, if willing, atlocations where notices to its employees are customarilyposted.(c)Notify the said Regional Director, in writing, withinWE WILL NOT,norwillour officers,businessrepresentatives, business agents, or anyone acting onour behalf, engage in or induce, or encourage anyindividual employed by PHI Construction Co., or anyother person engaged in commerce or in an industryaffecting commerce, to engage in a strike or refusal inthe course of employment to perform any services,where an object thereof is to force or require PHIConstruction Co., or any other person, to cease doingbusiness with Herb Ritsema, Co., Inc.WE WILL NOT threaten, coerce, or restrain PHIConstructionCo., or any other person engaged incommerce or in an industry affecting commerce, wherean object thereof is to force or require PHI Construc-tion Co., or any other person to cease doing businesswith Herb Ritsema Co., Inc.MICHIGAN STATECOUNCILOF LATHERS,AFL-CIO'Labor Organization)DatedBy(Representative)(Title)LOCALNo. 319, WooD,WIRE AND METAL LATHERSINTERNATIONAL UNION,AFL-CIO(Labor Organization)DatedBy(Re; )resentative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 500Book Building, 1249Washington Boulevard,Detroit,Michigan 48226, Telephone 313-226-3200.